Citation Nr: 1525147	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  06-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, and if so, whether the reopened claim for service connection for diabetes mellitus should be granted. 

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The appellant/claimant in this case had initial active duty for training (IADT) with the Army National Guard from November 1978 to April 1979, and unverified periods of active duty for training (ADT) and inactive duty for training (INACDUTRA) until his separation from the National Guard in 1984.  

No active duty (AD) service has been established, nor has the claimant been granted service connection for a disease or injury sustained during ADT or IADT.  The benefits claimant is therefore referred to as an "appellant." 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the appeal in December 2008.  In April 2014, the Board granted the appellant's request to reopen a claim for service connection for diabetes mellitus and denied that claim on the merits, remanding claims for hearing loss disability and tinnitus for further development at the agency of original jurisdiction (AOJ). 

The appellant appealed the portion of the Board's April 2014 decision to the extent that it denied the reopened claim for service connection for diabetes mellitus to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2015, the parties submitted a joint motion for remand and vacatur of the denial of service connection for diabetes mellitus.  The Court granted that motion.  The claim for service connection for diabetes mellitus returns to the Board from the Court.

In this regard, the Joint Motion did not specify whether the portion of the Board's April 2014 Decision which reopened the claim for service connection for diabetes mellitus was included in the motion to vacate the April 20, 2014 decision . . . "which denied service connection for diabetes mellitus."  Therefore, the Board finds, given the discussion in the Joint Motion, that the portion of the decision which reopened the claim should be addressed in this Decision and Remand to assure clarity of the issue when it returns to the AOJ.  

The Board's denial of service connection for diabetes mellitus was vacated because the Board considered the issue on the merits after reopening the claim, based on a finding that evidence submitted after the last final adjudication by the AOJ.  That evidence was submitted without a waiver of the appellant's right to initial review of that evidence by the AOJ.  However, since the Board is resolving the request to reopen the claim in the Appellant's favor, it would be adverse to the Appellant's interests to Remand the claim for service connection without first clarifying that the claim is "reopened".  As this decision is favorable to the Appellant, and the reopened claim is Remanded for consider on the merits, the Board may proceed with a decision as to whether there is new and material evidence without prejudice to the Appellant, even though there is no waiver of AOJ consideration of the evidence which is found to be new and material to reopen the claim.  38 C.F.R. § 20.1304(c)(2014).

During the pendency of the appeal of the Board's 2014 denial of service connection for diabetes mellitus, the AOJ readjudicated the claims for service connection for hearing loss disability and tinnitus previously remanded by the Board in April 2014.  The AOJ has returned those claims to the Board.  The claims for service connection for bilateral hearing loss disability and tinnitus are ready for appellate review.

The issues of entitlement to service connection for diabetes mellitus, hearing loss disability, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1994 rating decision denied reopening of a claim for service connection for diabetes mellitus; the Appellant did not file a timely notice of disagreement regarding that decision or submit any pertinent evidence within the applicable appeal period.
 
2.  Evidence that is not cumulative or redundant of the evidence previously of record has been received since the last final decision, and that evidence relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in a final RO decision or a final Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Whether new and material evidence is submitted is a jurisdictional test.  If such evidence is not submitted, then the claim cannot be reopened, and is not subject to the Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Although the RO has determined that new and material evidence has not been presented, the Board must independently review the evidence to determine whether it has jurisdiction.  Id. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

 For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

A review of the record shows that entitlement to service connection for diabetes mellitus was denied in a February 1993 rating decision because the evidence failed to show that the disability was related to any of the appellant's periods of active duty for training.  Reopening of a claim of entitlement to service connection for diabetes mellitus was denied in an April 1994 rating decision because new and material evidence was not submitted.  The appellant did not appeal the April 1994 decision or submit any pertinent evidence within the appeal period. 

Most recently, in June 2012, the appellant submitted lay statements from fellow former service members noting that the appellant was diagnosed with diabetes during a period of reserve service.  This evidence is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  Moreover, the lay statements relate to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Once a claim has been reopened, the Board may review the evidence on the merits, if development has been completed.  The terms of the April 2015 Joint Motion and Court Order require Remand of the claim for further development.  The claim on the merits is addressed in the Remand, below.

ORDER

The request for reopening of a claim of entitlement to service connection for diabetes mellitus is granted; the appeal is granted to this extent only.


REMAND

As set forth in the Joint Motion for Remand and Vacatur (JMR), the appellant did not submit a waiver of the right to initial AOJ review with two items of pertinent evidence received by VA in June 2012.  The Court's 2015 Order directs the Board to Remand the claim to the AOJ if no waiver of that right is received.  

The Informal Hearing Presentation on behalf of the appellant reflects that the appellant has not submitted a waiver of AOJ review of this evidence, and reflects the desire of the appellant that the claim be Remanded for further development.  Since the appellant declines to provide the waiver necessary to Board jurisdiction to review the claim on the merits, the claim must be Remanded.

Additionally, the JMR directs the Board to explain VA's substantial compliance with the terms of the December 2008 Remand.  That Remand directed the AOJ to verify all periods of the appellant's service subsequent to April 1979 and to determine the nature of that duty.  The official records obtained during the pendency of this appeal do not specifically identify the appellant's periods of service after 1979 or the types of service, such as active duty for training (ADT) or inactive duty for training (INACDUTRA).  

The appellant advised the RO in October 2011 that his dates of service were from November 1978 to September 1984.  See October 2011 Report of General Information.  

However, the appellant's representative argues, in the April 2015 Informal Hearing Presentation, that the appellant's dates of service were from 1974 to 1984.  

VA has been unable to verify the types and dates of the Veteran's service in the 20 years since the appellant submitted his first claim, so it is clear that a search sufficient to answer the questions raised in the 2015 JMR will require considerable time.  

The appellant and his representative should provide any additional information he may have and respond as quickly as possible regarding this claim.  Specifically, the Veteran and his representative are to provide his dates of service, including all pertinent dates.  This is critically important as information from the Veteran and his representative has not been consistent.  This will also make confirmation of the dates in question much easier to verify.

The appellant's representative also argues that the claims for service connection for hearing loss disability and for tinnitus should be remanded.  The Board notes that, should additional personnel records or service treatment records be located which shed light on the dates and types of the appellant's service, the outcome of any claim for service connection might be changed.  Therefore, those claims are also Remanded.

The Board notes that the appellant was last notified of the definitions of active service, in line of duty, and the differences between establishing service connection and Veteran status following AD, IADT, ADT, and INACDUTRA in the 2006 statement of the case (SOC).  If possible, the appellant should again be provided with this information.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant's representative to contact the appellant and determine the appellant's current mailing address, since letters sent to the appellant at his last known address of record were returned as undeliverable in April 2015.  

2.  Ask the appellant to identify, in writing the dates of all military service in any service department.  If the appellant believes he served prior to 1978, or believes he enlisted in service other than the Army National Guard of Missouri, he should provide additional written information about that service, such as location(s) of enlistment and duty stations.  The dates need to be clear, including any weekend service, if possible. 

The appellant should be asked to provide the response to this request for information in writing, and the appellant should be asked to consult his representative for assistance in replying to the request for information.  If the appellant submits the information directly to VA, without a cover letter or notation from the representative, the representative should obtain a copy from the appellant or from VA.

3.  If the appellant identifies any dates of service other than initial active duty for training (IADT) from November 1978 to April 1979 and/or service for any department other than service in the Army National Guard of Missouri thereafter until September 1984, the National Personnel Records Center, or other appropriate resource, should be contacted for purposes of verification of the additional identified service or service department.  

4.  If the appellant identifies no service other than initial active duty for training (IADT) from November 1978 to April 1979 or enlistment other than service in the Army National Guard of Missouri, with separation in 1984, the AOJ should contact the Army Reserve Personnel Center (or its successor to records holdings) and should request the appellant's retirement credit summaries, list of annual membership points, and copy of the NGB Form 55 shown to have been mailed to the appellant in the "Report of Separation and Record of Service" (NGB Form 22), as well as any service treatment records, service personnel records, separately-filed psychiatric, outpatient clinic, or hospitalization records for the appellant.  

If the appellant's records have been moved, the successor storage facility for the appellant's records should be requested and identified in the response to VA's request.

5.  If no additional records for the appellant are located through the responses to action set forth in paragraphs #2-#4, the AOJ should again contact the Adjutant General, Army National Guard of Missouri, and request any retirement documents, NGB Form 55, personnel records, and additional official record of any type pertaining to the appellant.  

6.  If the dates and types of the appellant's service are not located through the actions set forth in paragraphs #2-#5, the Defense Finance and Accounting Service (DFAS) should be requested to search for pay records for the appellant in 1981, 1982, June through August 1983, and January 1984 through September 1984, or records of retirement points, especially during the identified periods.  


7.  This is a complex case back from the Veteran's Court.  After the above development is completed, the AOJ should determine whether to obtain medical opinion as to whether the appellant incurred diabetes during a period of performance of verified service.  If an opinion is required, the AOJ should provide the reviewer with the appellant's verified service dates and types of service (active, initial active duty for training, active duty for training, inactive duty for training).  The opinion request should direct the reviewer to provide response(s) appropriate to the types and dates of verified service, i.e., if no active service is verified, the reviewer need not be asked to determine the likelihood that the appellant incurred diabetes during, as a result of, or proximate to, active service.    

8.  After development requested in paragraphs #2 to #6 above is completed, the appellant should be afforded audiologic examination.  The examiner should review and discuss the report of the June VA 2014 examination, the February 2015 addendum, and the Veteran's hearing thresholds at 500 Hertz and 1000 Hertz shown on May 1984 separation examination, among the other evidence.  The AOJ should provide the examiner with the appellant's verified service dates and type of service (active, initial active duty for training, active duty for training, inactive duty for training).  The opinion request should direct the examiner to provide response(s) appropriate to the types and dates of verified service.  

9.  This is a complex case back from the Veteran's Court.  After the above development is completed to the extent possible, readjudicate the appealed claims.  If any decision remains adverse to the appellant, issue a supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  Then, return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


